Citation Nr: 0429501	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  02-19 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea (claimed as 
a sleep disorder and insomnia due to tinnitus).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1962 to October 
1966, including in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, that denied the veteran's 
claim of entitlement to service connection for sleep apnea 
(claimed as a sleep disorder and insomnia due to tinnitus).  
The veteran disagreed with this decision in August 2002.  A 
statement of the case was issued to the veteran and his 
service representative in August 2002.  The veteran perfected 
a timely appeal when he filed a substantive appeal (VA Form 
9) in September 2002.  Supplemental statements of the case 
were issued to the veteran and his service representative in 
February 2003, May 2003, and April 2004.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  There is no evidence of any in-service treatment for the 
symptoms and manifestations of sleep apnea or insomnia.

3.  The preponderance of the evidence is against a finding 
that the veteran's currently diagnosed sleep apnea and 
residual insomnia are related to service or service-connected 
tinnitus.


CONCLUSION OF LAW

The criteria for establishing service connection for sleep 
apnea (claimed as a sleep disorder and insomnia due to 
tinnitus) have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 
3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

Here, the RO provided notice to the veteran and his service 
representative of the evidence needed to substantiate the 
claim for service connection for a sleep disorder.  In a 
letter dated in January 2002, prior to the adjudication of 
the currently appealed claim, the veteran and his 
representative were informed of VA's obligations to notify 
and assist claimants under the VCAA, and they were notified 
of what records VA would attempt to obtain on behalf of the 
veteran, what records the veteran was expected to provide in 
support of his claim, and of the need to advise VA of or 
submit any additional information or evidence that he wanted 
considered.  See Pelegrini, supra.  The veteran and his 
representative also were provided with a copy of the appealed 
rating decision, a statement of the case, and supplemental 
statements of the case.  These documents provided them with 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claim and 
the requirement to submit medical evidence that established 
entitlement to service connection for sleep apnea (claimed as 
a sleep disorder and insomnia due to tinnitus).  By way of 
these documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Thus, the 
Board observes that all of the aforementioned correspondence 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); and Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Factual Background

A review of the veteran's service medical records shows no 
in-service treatment for the symptoms or manifestations of 
sleep apnea.  The veteran denied any medical history of 
frequent trouble sleeping at his enlistment physical 
examination in May 1962.  Clinical evaluations of the veteran 
at his enlistment physical examination in May 1962 and at his 
separation physical examination in October 1966, were within 
normal limits.

In April 2000, the veteran filed service connection claims 
for a sleep disorder and tinnitus.  Specifically, he 
contended that his tinnitus was constant, and had begun in 
1962.  He also contended that his sleep disorder involved 
awakening 4 to 8 times a night and had begun in 1966.

On private treatment in November 2000, the veteran complained 
of sleep disruption, severe tinnitus, chronic anxiety, 
depression, and migraine headaches.  The examiner noted that 
the veteran's very extensive sleep logs showed frequent 
awakenings during the night and, on average, the veteran woke 
up once a night.  This examiner also noted that, although the 
veteran reported at this examination that tinnitus had 
disturbed his sleep, he rarely noted on his sleep logs that 
he had been awakened due to tinnitus.  The veteran also 
related his increased anger, irritability, and tiredness to 
tinnitus and his poor quality of sleep.  Physical examination 
of the veteran revealed minimal shortness of breath with 
activity, no productive cough, and some septal deviation.  
The impressions were difficulties with both sleep initiation 
and sleep maintenance, which the examiner noted were most 
likely caused by a variety of factors and might reflect 
chronic tinnitus, migraine headaches, and/or chronic 
anxiety/depression.  The physician also noted that the 
veteran may have sleep disordered breathing evidenced by the 
history of snoring with occasional nocturnal pauses, recent 
weight gain, and a neck circumference greater than 17 inches.

At a private sleep study conducted in December 2000, it was 
noted that the veteran had a history of snoring, frequent 
nocturnal disruptions, daytime sleepiness, and chronic 
tinnitus.  The examiner concluded that the veteran 
demonstrated moderate obstructive sleep apnea, and that the 
majority of the veteran's sleep disruption was a consequence 
of an upper airway obstruction.  A follow-up private sleep 
study in January 2001 showed that a continuous positive 
airway pressure (CPAP) machine was effective in relieving the 
veteran's obstructive sleep apnea.

On private treatment in January 2001, the examiner suspected 
that the veteran's sleep complaints were caused by a variety 
of factors and was uncertain to what degree the sleep apnea 
was impacting the veteran.  

On private treatment in March 2001, the veteran reported a 
significant increase in dreaming.  It was noted that the 
veteran used a CPAP machine.  The veteran's wife stated that 
he still had occasional, intermittent light snoring that was 
clearly significantly less than previously and also had a 
dramatic decrease in restlessness.  The veteran stated that 
he was definitely getting a better night's sleep, although he 
reported continuing frequent awakenings 4 to 8 times a night 
which were short-lived and lasted only seconds.  The examiner 
opined that, "It is quite possible that [the veteran's 
awakening during sleep] is related to his chronic tinnitus.  
I do feel that tinnitus can impact to some degree on [the] 
quality of sleep."

In March 2001, the veteran submitted a statement and "sleep 
logs" for September to November 2000 and for March 2001 in 
which he reported frequent night-time awakenings.  In his 
statement the veteran contended that he woke up 3 to 4 times 
a night, he did not "have too much trouble going back to 
sleep," he occasionally was "awake an hour or so early and 
[was] unable to go back to sleep," and that his tinnitus and 
frequent awakenings made him irritable.  He stated that, as a 
result of his claimed sleep disorder, he was always tired, 
sleepy, angry, and irritable, and he had no energy.  He 
stated further that a private physician had told him that 
"tinnitus was a contributing factor" to his claimed sleep 
disorder.  Following outpatient treatment for a sleep 
disorder, the veteran stated that his symptoms had improved, 
he felt less tired, and he was getting a better quality of 
sleep.  He stated that he continued having difficulty getting 
back to sleep after awakening during the night.  The veteran 
also submitted treatise evidence concerning the claimed 
relationship between tinnitus and insomnia.  A review of this 
evidence indicates that it consists of news articles from the 
Internet.

On VA ear diseases examination in May 2001, the veteran 
complained of constant tinnitus and insomnia but stated that, 
for whatever reason, he was sleeping better or at least felt 
more rested.  His medical history included experiencing 
tinnitus, difficulty sleeping, tension, anxiety, and insomnia 
during active service.  The VA examiner stated that he had 
reviewed the veteran's claims folder and noted the veteran's 
prior treatment for sleep apnea (discussed above).  In 
discussing the claimed relationship between the veteran's 
tinnitus, hearing loss, and insomnia or anxiety, the VA 
examiner stated that he was not impressed that tinnitus per 
se or hearing loss was responsible for the veteran's sleep 
apnea, troubled sleep, anxiety, or depression.  The VA 
examiner concluded that, because the veteran's complained of 
restless sleep and insomnia developed well before he incurred 
hearing loss or complained of tinnitus, he was not impressed 
that tinnitus had either provoked or worsened the veteran's 
other manifestations.  Given the veteran's pathology, 
including his dysthymic disorder and diffuse anxiety, the VA 
examiner also concluded that the veteran would have 
experienced his other symptoms regardless of his hearing 
problems.

In a May 2001 statement, the veteran contended that he began 
having trouble sleeping in 1965.  He also stated that, 
following private treatment for his claimed sleep disorder, 
his sleep had improved although he continued waking up 3 to 8 
times a night.  He contended that his private treating 
physician had told him that tinnitus had contributed to his 
claimed sleep disorder (which he characterized as insomnia) 
and could not be ruled out as a cause of his insomnia.

In an unappealed rating decision issued in June 2001, the RO 
granted service connection for tinnitus, and also granted 
service connection for a dysthymic disorder as secondary to 
tinnitus.  In this decision, the RO concluded that the 
medical evidence indicated that the veteran's chronic 
tinnitus had made him irritable, frustrated, angry, and 
depressed.  In rendering its decision on the dysthymia claim, 
the RO also discussed the veteran's complaints of awakening 4 
to 8 times per night, and a private physician's statement 
that the veteran's tinnitus could be impacting the quality of 
sleep.  The RO concluded that the psychiatric symptoms 
merited a 30 percent evaluation for service-connected 
dysthymic disorder.  The RO also granted the veteran's 
service connection claim for tinnitus and evaluated it as 10 
percent disabling.

In an October 2001 letter, the veteran's private treating 
physician stated that the veteran's chronic difficulties with 
sleep maintenance were due to a variety of factors.  He noted 
evidence of obstructive sleep apnea and treatment for this 
condition using a CPAP machine in the veteran's medical 
records.  He also noted that the veteran's symptoms had 
improved, although he suspected that "there are indeed other 
influences playing a role in [the veteran's] sleep 
disruption.  One of these potential influences could be his 
chronic tinnitus."  The examiner noted that there were no 
tests available to determine whether there was an etiological 
link between the veteran's tinnitus and his sleep disorder.  

In a November 2001 statement, the veteran disputed the 
results of his May 2001 VA ear diseases examination.  
Specifically, the veteran contended that his night-time 
awakenings and insomnia were due to his service-connected 
tinnitus.  He stated that he never got a good night's sleep, 
and that tinnitus was the source of his insomnia.  The 
veteran also attached voluminous treatise evidence to this 
statement.  A review of this evidence indicates that it 
consists of news articles from the Internet discussing the 
claimed relationship between tinnitus and sleep disorders.

In an August 2002 letter, the veteran's private treating 
physician stated that the veteran had a history of chronic 
tinnitus, a problem with chronic insomnia, and frequent 
night-time awakenings.  This examiner noted that the veteran 
had obstructive sleep apnea that had improved significantly 
on CPAP, although he still experienced frequent awakenings at 
night with increased daily fatigue.  This examiner concluded, 
"I cannot rule out that most of [the veteran's] residual 
insomnia is due to his chronic tinnitus, as this problem is 
known to cause problems with disruption of sleep."

In statements submitted in September 2002 and in March 2003, 
the veteran contended that he should have been evaluated for 
insomnia and not for sleep apnea.  He contended that his 
original service connection claim was for both a sleep 
disorder and insomnia, secondary to his service-connected 
tinnitus.  He also contended that private medical evidence 
which he had submitted showed a relationship between his 
claimed sleep disorder and his service-connected tinnitus.  
He also contended that he had never claimed that his service-
connected tinnitus had caused or worsened his sleep apnea.  

A review of the veteran's more recent VA treatment records 
indicates that his sleep apnea was noted on outpatient 
treatment in September and October 2003.  It also was noted 
that the veteran was on a CPAP machine which helped improve 
the quality of his sleep.


Analysis

At the outset, the Board notes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a condition when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection also may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury, with the secondary condition considered a 
part of the original condition.  38 C.F.R. § 3.310 (2003).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2003).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2003).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

In rendering a decision, the Board must assess the 
credibility, and therefore the probative value, of proffered 
evidence of record in its entirety.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 
1369 (Fed. Cir. 2000).  As the Federal Circuit has commented, 
there is a considerable body of law imposing a duty on the 
Board to analyze the credibility and probative value of 
evidence sua sponte when making its factual findings.  
Further, the Board has the "authority to discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Taking into account the relevant evidence outlined above, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to service connection for sleep apnea 
(claimed as a sleep disorder and insomnia).  Initially, the 
Board notes that the veteran does not contend - and the 
medical evidence does not show - that he incurred a sleep 
disorder during service.  There also is no objective medical 
evidence of any in-service treatment for a sleep disorder, 
including insomnia, or for a respiratory disorder, including 
sleep apnea.  Moreover, none of the objective evidence of 
record contains a medical nexus opinion between a sleep 
disorder and service.

On appeal, the veteran states that his contention is not that 
his sleep apnea is related to tinnitus, but that a sleep 
disorder with insomnia is caused by tinnitus.  In this 
regard, the Board notes that the veteran's complaints of 
insomnia, sleep disturbance, frequent night awakenings, and 
difficulty getting back to sleep were considered by the RO 
when it granted entitlement to service connection for 
dysthymic disorder  and awarded the 30 percent evaluation.  
The relevant diagnostic criteria in the VA Schedule for 
Rating Disabilities provides a 30 percent evaluation for 
symptoms of mental disorders, including chronic sleep 
impairment.  See 38 C.F.R. § 4.130, General Rating Formula 
for Mental Disorders (2003).  

The evaluation of the same disability or the same 
manifestation of a disability under different diagnostic 
codes is to be avoided when rating a veteran's service- 
connected disabilities.  38 C.F.R. § 4.14 (2003).  Here, 
evaluation of the veteran's sleep disorder and insomnia, 
excluding sleep apnea, under both his dysthymia disorder, and 
as a distinct entity would constitute pyramiding.  However, 
sleep apnea, a respiratory condition, would constitute a 
distinct disability that could possibly be rated separately.  

The objective medical evidence of record submitted by the 
veteran shows only that his tinnitus might be related to 
chronic sleep impairment for which he already receives 
compensation as a symptom of his service-connected dysthymic 
disorder.  These records fails to contain probative medical 
nexus evidence linking the veteran's sleep apnea to his 
service-connected tinnitus.  While some physicians have noted 
that the veteran's tinnitus may be contributing to insomnia, 
none of the evidence finds that his diagnosed sleep apnea is 
caused or aggravated by tinnitus.

The Board acknowledges the private examiner's opinion in 
March 2001 that it was "quite possible" that the veteran's 
continued frequent awakenings were related to his chronic 
tinnitus; the private examiner's opinion in October 2001 that 
one of the "potential influences" on the veteran's sleep 
disruption was his chronic tinnitus; and, finally, the 
private examiner's opinion in August 2002 that he was 
"unable to rule out" that most of the veteran's residual 
insomnia was due to his chronic tinnitus.  However, none of 
these private examiners provided more than a speculative 
opinion regarding a medical nexus between a sleep disorder 
and the veteran's service-connected tinnitus.  See Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative).  As 
such, the medical opinions provided in March 2001, October 
2001, and August 2002 are of limited probative value.    

By contrast, the VA examiner who reviewed the veteran's 
complete claims folder and conducted a thorough physical 
examination of the veteran in May 2001 concluded that 
tinnitus per se was not likely responsible for his sleep 
apnea.  This examiner stated that, because the veteran's 
sleeping difficulties and insomnia had begun years earlier, 
he was not convinced that the veteran's complained of 
tinnitus had caused or worsened the veteran's complained of 
sleep apnea or troubled sleep.  More importantly, the VA 
examiner concluded that the veteran's sleep and psychiatric 
pathology would not have been affected by any hearing 
difficulties.  Although the VA psychiatric examiner concluded 
that tinnitus was an aggravant in the veteran's psychiatric 
disorder, the RO granted service connection for that 
disorder, and considered the symptoms of frequent awakenings 
in assigning the evaluation.

The remaining evidence on which the veteran relies to 
establish his entitlement to service connection for a sleep 
disorder are lay statements.  In this regard, the Board notes 
that the veteran is competent to provide lay statements as to 
the features or symptoms of an injury or illness.  Similarly, 
the veteran also is competent to provide lay statements as to 
the sequence of events that led to the injuries he purports 
to have sustained during service.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995); Layno v. Brown, 6 Vet. App. 465 
(1994).  When the determinative issue involves a question of 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render 
such an opinion.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As 
the veteran and his service representative lack such training 
and knowledge, they are not competent to render an opinion 
regarding the diagnosis or onset of the veteran's currently 
diagnosed sleep disorder.  Therefore, the Board cannot assign 
any probative value to the lay assertions in the record of 
this claim that a sleep disorder was incurred during service.

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
sleep apnea (claimed as a sleep disorder and insomnia due to 
tinnitus).  38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Thus, the appeal is denied.

ORDER

Entitlement to service connection for sleep apnea (claimed as 
a sleep disorder and insomnia due to tinnitus) is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



